El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El Policía Insular Fermín Betances, formuló denuncia contra Pedro Cordero porque “en mayo 17, 1918, y en calle Pe-ral, esquina a Sol de Mayagüez, del Distrito Judicial Municipal de Mayagüez, P. B., el citado acusado Pedro Cordero, que es dueño de un establecimiento industrial de ‘zapatería’, voluntariamente tenía trabajando a las nueve de la noche a los empleados Carlos Fernández, maestro cortador, y a Manuel Abrahante, Esperanza Abrabante, Robustiano Constan-tino y Gregorio Fradera, operarios, siendo un día viernes, violando así el acusado el artículo 553 del Código Penal, se-gún se halla enmendado por la Ley No. 26, aprobada el 23 de noviembre de 1917.”
Vista la causa en apelación en la corte de distrito, ésta condenó a Pedro Cordero a pagar una multa de veinte dó-lares y en defecto de pago a sufrir un día de cárcel por cada dólar dejado de satisfacer.
No conforme Cordero, recurrió para ante esta Corte Su-prema alegando, en primer término, que la denuncia no se ajusta a las prescripciones del artículo 72 del Código de Enjuiciamiento Criminal y que no aduce hechos suficientes para concluir que el acusado cometió un delito público.
Según sus propios términos, el artículo 72 invocado se redactó para aplicarse a “acusaciones”, que son las formu-ladas por el fiscal, y no a “denuncias”. Estas, presentadas en la mayor parte de los casos por personas qué no son ex-pertas en el conocimiento de la ley, son juzgadas con criterio menos rígido en cuanto a su forma. Ahora bien, para que sean válidas, es necesario que contengan hechos bastantes a informar a los denunciados de los cargos que se les imputan y que tales cargos constituyan delitos previstos y castigados por la ley. Veamos si tal sucede en el.presente caso.
Sostiene el apelante que la denuncia no aduce hechos sufi-cientes-porque se limita a consignar que el acusado “volun-tariamente” ejecutó el hecho que se le atribuye y omite las *331palabras “ilegalmente”, “con intención criminal”, “malicio-samente”, necesarias a sn juicio para que la infracción pueda castigarse.
El artículo 553 del Código Penal, tal como fue enmendado por la Ley No. 26 de 23 de noviembre de 1917, no emplea las palabras a que se refiere el apelante. Siendo esto así, el uso de la palabra “voluntariamente” es bastante, ya que ella, según la misma ley, (Artículo 559 del Código Penal), “apli-cada a la intención con que se ejecute un acto,- o se incurre en una omisión, implica simplemente propósito o voluntad de cometer el acto, o de incurrir en la omisión a que se re-fiere”, que es todo lo que exige el legislador. No es nece-sario que exista una dañada intención en este caso. Basta que se infrinja voluntariamente la. ley para que se entienda cometida la falta que la misma ley castiga.
Sostiene además el apelante que los becbos de la denun-cia no constituyen delito porque la infracción consiste en tener el establecimiento abierto y esa circunstancia no se consigna en ella. El repetido artículo 553 dispone que “ . * * * todos los días laborables desde las 6 p. m., * * * permanecerán cerrados al público y una hora des-pués de cerrados no se permitirá ninguna clase de trabajo para los empleados en los establecimientos comerciales e in-dustriales, con excepción * * * .” Como se ve, pueden cometerse dos diferentes infracciones, una consistente en te-ner abiertos los establecimientos durante el tiempo en que la ley manda que permanezcan cerrados y otra en permitir que los empleados trabajen después de una bora de cerrados los establecimientos. La segunda de las infracciones es la que se imputa al apelante y en tal virtud no puede soste-nerse que la denuncia sea ineficaz porque no se consigna en ella que el establecimiento se encontraba abierto.
Como segundo error alega el apelante que no se probó debidamente en el juicio que Pedro Cordero fuera' el dueño del establecimiento, ni que tuviera trabajando en él para su *332beneficio a las personas nombradas en la acusación, ni que éstas fueran los “empleados’’ a que la ley se refiere.
De la prueba del fiscal se deduce que Cordero era la persona responsable de la infracción. Por ejemplo, el 'testigo Estrada declaró, sin objeción por parte del acusado, “el día 17 de mayo, de ocho y media a nueve de la noche, en unión del guardia Betances estuve en el establecimiento de zapa-tería de Pedro Cordero y vi que estaban trabajando en la zapatería varios individuos * * * . ” Lueg’o, si algo fal-taba, lo completó el propio acusado al presentar como prueba la escritura de 13 de mayo de 1915 por la cual se consti-tuyó una sociedad mercantil en comandita bajo la razón de P. Cordero y Cía., siendo socio comanditario J. Martínez Her-nández y gerente y administrador Pedro Cordero, el acusado.
También se deduce de la prueba que los operarios que trabajaban la noche a que se refiere la denuncia eran los ope-rarios regulares del establecimiento, debiendo presumirse que lo hacían con permiso del dueño en ausencia de prueba en contrario. Conviene consignar que la prueba del acusado tendió a establecer el hecho de que si bien los operarios se encontraban en el establecimiento, no trabajaban sino que se dedicaban a la lectura.
Por ríltimo en cuanto a si podían considerarse dichos ope-rarios como empleados, nos limitaremos a citar a Bouvier’s Law Dictionary, Vol. 1, p. 672, que al establecer el signi-ficado de la palabra “employee”, dice que “no se aplica usualmente a los altos oficiales de corporaciones o a los sir-vientes domésticos, sino a los oficinistas, obreros, y labra-dores, colectivamente. ’ ’
Por virtud de todo lo expuesto, debe declararse sin lugar el recurso y confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, Aldrey y Hutchison.